DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/21/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 7/21/2021 are hereby withdrawn. Applicants affidavit from Dr. Junghyun Jo submitted on 12/21/2021 was received. The 102 rejection over Knoblich has been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 61 has been canceled. Claims 58-60 and 62-74 are pending. Claims 58 and 67 have been amended. Claims 73 and 74 are withdrawn. Claims 58-60 and 62-72 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application SG10201601965P and PCT/SG2017/050126 filed on 3/14/2016 and 3/14/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/14/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112a, Written Description – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-60 and 62-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter. This rejection is supported by Prakash et al. "Specification of midbrain territory." Cell and tissue research 318.1 (2004): 5-14 (hereinafter Prakash). This rejection is newly applied to address applicants claim amendments filed on 12/21/2021. 
Claim 58 describes a method of deriving and maintaining a midbrain-like organoid comprising culturing pluripotent stem cells to obtain neuronal lineage embryoid bodies and culturing the neuronal lineage embryoid bodies to obtain midbrain regionalized tissues, wherein the midbrain regionalized tissues are tissues specific to the midbrain region and do not comprise tissues from other brain regions. 
The genus of “midbrain regionalized tissues are tissues specific to the midbrain region and do not comprise tissues from other brain regions” refers to a specific genus that does not find written support in the instant specification. This genus encompasses tissues which are exclusively found within the midbrain region and not in the surrounding forebrain or hindbrain regions. This genus indicates a group of specialized cells which comprise tissues that are exclusive to the midbrain region. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification provides no examples to support amending claim 1 to include a new negative limitation excluding tissues from brain regions other than the midbrain. Applicant points to para 23 and 24 from the instant specification for support. However, a careful reading this section only states that “midbrain regionalized tissues refer to tissues specific to the midbrain region”. This circular reasoning does not provide adequate written description of the specific cell types and tissues which are to be included and excluded in the definition of “midbrain regionalized tissues”. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. However, the mere absence of a positive recitation is not basis for an exclusion, see MPEP 2173.05(i). The examiner is unable to find any negative or positive recitation for the exact cell types and tissues which are to be excluded from the genus of brain regions other than the midbrain. If applicant disagrees, applicant is invited to point where support for this exclusionary proviso across the full breadth of the claimed genus is located in the specification by page and line number.
Furthermore, the prior art does not support the breadth of applicants claim to midbrain regionalized tissues which are specific to the midbrain region and do not comprise tissues from other brain regions. For example, Prakash describes gene expression patterns and resulting tissues arising from the complex regionalization process involving transcription and secreted factors within the neuroectoderm (Prakash, abstract). As shown in Fig 1, the expression domains of most midbrain/hindbrain organizer genes are shared amongst the various brain regions. The examiner is unable to locate any evidence that any particular cell or tissue type would be contained in the midbrain region and not in other brain regions. 
Thus, the specification and prior art do not support applicant’s claim amendments which include adding a new negative limitation excluding tissues from brain regions other than the midbrain. Dependent claims 59-60 and 62-72 are rejected for their dependency on independent claim 58. 

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58-60 and 62-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments filed on 12/21/2021.
Claim 58 describes a method of deriving and maintaining a midbrain-like organoid comprising culturing pluripotent stem cells to obtain neuronal lineage embryoid bodies and culturing the neuronal lineage embryoid bodies to obtain midbrain regionalized tissues, wherein the midbrain regionalized tissues are tissues specific to the midbrain region and do not comprise tissues from other brain regions. 
It is unclear what structural or practical differences are conveyed by the use of the phrase “midbrain regionalized tissues, wherein the midbrain regionalized tissues are tissues specific to the midbrain region and do not comprise tissue from other brain regions”. Applicant points to para 23 and 24 from the instant specification for support. However, a careful reading of this section only states that “midbrain regionalized tissues refer to tissues specific to the midbrain region”. This circular reasoning does not provide an adequate definition for the specific cell types and tissues which are to be included and excluded in the definition of “midbrain regionalized tissues”. One of ordinary skill in the art would not understand which types of tissues and cells are included and excluded in the definition of “midbrain regionalized tissues”, rendering the metes and bounds of the claims indefinite, see MPEP 2173.05(b). 

Claim Interpretation
In order to further prosecution in light of the 112b issues identified above, the phrase “midbrain regionalized tissues, wherein the midbrain regionalized tissues are tissues specific to the midbrain region and do not comprise tissue from other brain regions” will be given its broadest reasonable interpretation indicating ANY type of neural or supportive tissue found within the midbrain region. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 58-60 and 62-72 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bolognin et al. US 2018/0298330, published 10/18/2018, priority date 10/8/2015 (hereinafter Bolognin, reference of record). This rejection is newly applied to address applicants claim amendments filed on 12/21/2021.
Bolognin discloses a culturing method for generating midbrain organoids (Bolognin, abstract and para 7). Bolognin separately explores starting populations of neuroepithelial stem cells (NESCs) as well as neuronal lineage embryoid bodies for generating midbrain organoids, both of which were derived from induced pluripotent stem cells (Bolognin, para 7, 55 and 130). In example 2 (“Generation of Cerebral Organoids”), Bolognin describes an initial step wherein embryoid bodies were generated from iPSCs. Bolognin describes inducing the formation of neuroepithelial tissue, thus restricting the pluripotent stem cell fate to the neural lineage. Bolognin describes transferring the neuroepithelial tissue to droplets of Matrigel (a type of extracellular matrix), which provide structural support and helps the tissue to maintain its 3D shape. Bolognin describes the advantages of using Matrigel in providing laminin, collagen IV, nidogen/enactin and proteoglycans which resemble the native extracellular matrix. Bolognin describes subsequent culturing steps in which one or two distinct culturing media are supplied in order to generating the midbrain organoid. Bolognin describes the use of activators of cAMP-dependent pathways (cAMP analogues para 14 and 42; dbCAMP in table 9 and para 172), TGF-β inhibitors (SB 431542 in para 84), SMAD2/3 inhibitors (SMAD2 and/or SMAD3 in para 83), WNT-signaling activators (CHIR-99021 in para 80), hedgehog signaling proteins (SHH in para 76), fibroblast growth factors (FGF8 in para 55), neurotrophic factors (BDNF in para 36) and activators of cAMP-dependent pathways (dbCAMP in para 14) which correspond to all the elected cell culture media components of both the first and second culture media. Bolognin describes the use of antioxidants including ascorbic acid. Bolognin recites supplemental media components corresponding to those of claims 66-70 the methods and example section. Bolognin describes various culturing times ranging from 1-20 days for culturing the midbrain organoid within each media (Bolognin, para 14 and claims 31, 32). Furthermore, it is noted that the second and third culturing mediums are considered optional. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, see MPEP 2111.04. Thus, applicant’s description of a “fourth cell culturing medium” reads on a second culturing medium. Bolognin contains express references to a first and second differentiation medium (I and II) (Bolognin, para 14 and claims 12, 13, 17, 18, 19). Accordingly, Bolognin anticipates claims 58-60 and 62-72 of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-60 and 62-72 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich et al. US 2015/0330970A1 published 11/19/2015 (reference of record) in view of Tieng et al. "Engineering of midbrain organoids containing long-lived dopaminergic neurons." Stem Cells and Development 23.13 (2014): 1535-1547 (hereinafter Tieng, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 7/21/2021. A response to applicant’s traversal follows the reiterated rejection below.
Knoblich describes a 3D in vitro culture method for brain organoid tissue derived from human pluripotent stem cells (Knoblich, para 28 and 29). Knoblich describes methods to control brain organoid growth using different substrate matrix, culture medium and agitation conditions (Knoblich, para 29). Knoblich describes the use of patient-derived iPSCs to produce neuroepithelial stem cells, hence allowing the growth of human brain tissue without the need to obtain human fetal brain tissue samples (Knoblich, para 18, 28 and Fig 9). Knoblich describes dissociating human pluripotent stem cells from colony cultures and forming neuroepithelial stem cell colonies in culture as embryoid bodies (Knoblich, para 70 and 149). Knoblich describes culturing the neuronal lineage embryoid bodies on a three-dimensional matrix with preferred embodiments comprising stable gels such as Matrigel (Knoblich, para 29 and 30). Knoblich describes the use of different media to control the neuroepithelial stem cell differentiation and brain organoid development including media for pluripotent stem cell aggregate formation, differentiation and maintenance (Knoblich, para 31-37). Knoblich describes the use of specific growth factors including TGF-β inhibitors (SB 431542 in para 97), WNT-signaling activators (para 34, 35), hedgehog signaling proteins (SHH in para 34) and fibroblast growth factors (FGF in para 29). Knoblich describes culturing times ranging from 0 to 18 days in different media (Knoblich, 38). Knoblich describes basal embryonic neuronal cell growth media at various stages of development (Knoblich, para 33-40, mediums A-D). Knoblich fully characterizes the resulting cultured midbrain organoid using immunohistochemical analysis among other techniques (Knoblich, para 71, 120 and example 3). Knoblich determined that unique cells (oligodendrocytes, different neuron types and progenitor cells) developed in discrete regions within the organoid corresponding to both early and late stage midbrain organoid development. Knoblich does not expressly teach the use of SMAD2/3 inhibitors, CHIR-99021 as a WNT-signaling activator, BDNF as a neurotrophic factor and dbCAMP as an activator of cAMP-dependent pathways.
Tieng describes a method for culturing midbrain organoids from pluripotent stem cells using culturing medium containing dbCAMP, FGF8, BDNF, CHIR-99021 as a WNT-signaling activator and SMAD inhibitors among other factors (Tieng, materials and methods; generation of NPCs and 3D nervous tissue expressing midbrain DA neurons). Tieng experiments with different culturing times and fully characterizes the resulting midbrain organoids (Tieng, Fig 1, 2, 3 and methods section). 
It would have been obvious to one of ordinary skill in the art to substitute SMAD2/3 inhibitors, CHIR-99021 as a WNT-signaling activator, BDNF as a neurotrophic factor and dbCAMP as an activator of cAMP-dependent pathways described by Tieng into the differentiation medium described by Knoblich. One of ordinary skill would immediately realize the advantages of adding the above mentioned factors to a differentiation medium for generating midbrain organoids due the favorable phenotypic development characteristics achieved by Tieng. Therefore, it would have been a matter of simple substitution for one of ordinary skill to select the missing growth factors and substitute them into the differentiation medium and methods outlined by Knoblich. One would have been motivated to make this substitution in order to better control midbrain organoid differentiation and phenotype expression. One would have a reasonable expectation of success given the relative interchangeability of growth factors in culture medium and well documented effects of the missing growth factors in brain organoid development. 
Furthermore, the culturing time, growth factor and neurotrophin combinations within each differentiation medium could have been determined through routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by arguing Knoblich fails to disclose a method of deriving and maintaining a midbrain-like organoid as presently claimed. Applicant claims that the methods taught by Knoblich are not specific or specialized to the midbrain region. Applicant states that the cerebral organoid disclosed by Knoblich displays heterogeneous regionalization of various brain regions (Knoblich, para 15). Applicant points to para 114 of Knoblich to argue that Knoblich specifically leaves out any patterning of growth factors that would artificially drive particular brain regions in order to improve upon the growth requirements of the tissue and provide an environment necessary for intrinsic cues to influence development. Applicant argues that the methods of Knoblich do not yield a midbrain organoid as described in newly amended claim 58. 
This argument has been fully considered, but is not found convincing. It is argued that the brain organoid described by Knoblich is equivalent to the midbrain-like organoid of the present invention. In light of the 112b issues identified above, the phrase “midbrain regionalized tissues, wherein the midbrain regionalized tissues are tissues specific to the midbrain region and do not comprise tissue from other brain regions” will be given its broadest reasonable interpretation indicating ANY type of neural or supportive tissue found within the midbrain region.  Thus, the current claim limitations do not exclude heterogeneous regionalization of various brain tissues in addition to midbrain regionalized tissues. Although it is granted that Knoblich describes brain-organoids with heterogeneous regionalization of various brain tissues, Knoblich does in fact validate the presence of midbrain regionalized tissues. This is fully described when Knoblich performed immunohistochemical analysis of midbrain markers such as Otx1/2 at 16 and 20 days after differentiation to confirm that midbrain-like organoids had been obtained (Knoblich, para 46, 120 and Fig 2). Thus, although Knoblich describes heterogeneous regionalization of various brain tissues, Knoblich does in fact describe a method which cultures pluripotent stem cells to obtain embryoid bodies which are converted to midbrain regionalized tissues and cultured further to obtain midbrain-like organoids (Knoblich, Fig 1 for outline of culturing methods). 
Applicant traverses the instant 103 rejection by arguing that since Knoblich teaches that the heterogeneous regionalization brain organoid is more advantageous for neurological disease modeling, Knoblich on its own teaches away from the inventive concept of claim 59. Applicant argues that one of ordinary skill would therefore not be motivated to combine the teaching of Knoblich and Tieng to meet the remaining claim limitations. Applicant states that Tieng teaches the generation of midbrain organoids and not the heterogeneous brain organoid described by Knoblich. 
This argument has been fully considered, but is not found convincing. As previously argued, Knoblich does not teach away from the claimed invention since the instant claims do not exclude heterogeneous brain organoids. Rather, the instant claims only require that a “midbrain-like organoid” comprises midbrain regional tissues. Since Knoblich validated the presence of midbrain tissue via immunohistochemical analysis, one of ordinary skill would understand that the organoid disclosed by Knoblich and the “midbrain-like” organoid of the present invention are equivalent. 
Applicant further argues that motivation to combine the teachings of Knoblich and Tieng are based in improper hindsight reasoning. Applicant argues that without the benefit of hindsight, one of ordinary skill would not be motivated to combine Knoblich with Tieng since Knoblich teaches the advantages of generating organoids with heterogeneous regionalization. Applicant points to an affidavit from Dr. Junghyun Jo submitted on 12/21/2021. Applicant highlights that electrically active and functionally mature midbrain dopaminergic neurons, dopamine production and neuromelanin-like pigments were detected in the midbrain-like organoids of the invention. Applicant argues that there was no reasonable expectation of success in producing midbrain-like organoids having all of the aforementioned characteristics. 
This argument has been fully considered, but is not found convincing. One of ordinary skill would immediately realize the advantages of substituting SMAD2/3 inhibitors, CHIR-99021 as a WNT-signaling activator, BDNF as a neurotrophic factor and dbCAMP as an activator of cAMP-dependent pathways described by Tieng into the differentiation medium described by Knoblich given the favorable phenotypic development characteristics achieved by Tieng. Applicant’s improper hindsight reasoning arguments are not convincing since it would have been a matter of simple substitution for one of ordinary skill to select the missing growth factors and substitute them into the differentiation medium and methods outlined by Knoblich. One would have been motivated to make this substitution in order to better control midbrain organoid differentiation and phenotype expression. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699